  Exhibit 10.1

 
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the "Agreement"), dated as of November 22, 2016 (the
"Effective Date"), is by and between root9B Technologies, Inc., a Delaware
corporation ("root9B" or the "Company") with offices located at 206 E. Virginia
Ave., Phoenix, AZ 85004, and William Hoke ("Executive").
Section 1.                 Employment. The Company hereby employs Executive and
Executive hereby accepts such employment, subject to the terms and conditions
set forth in this Agreement.
Section 2.                 Duties. Executive will serve as Chief Financial
Officer of the Company with responsibility for all Accounting and Finance
related functions for the Company. Executive will report to the President and
COO, or such other designee of the board of directors of root9B. During the
Term, Executive will devote substantially all of Executive's business time to
the performance of his duties to the Company.
Section 3.               Term and Place of Employment.
3.1              Term of Employment. The term of this Agreement shall be for the
period commencing on the Effective Date and ending November 22, 2018 subject to
earlier termination by the parties pursuant to Sections, 6 and 7 hereof (the
"Term"). The Term may be extended under mutually agreed upon terms and
conditions. If the Term expires and the Executive and Company agree that
Executive will remain employed with the Company but do not enter into a new
employment agreement, then such employment shall be "at-will" and the Agreement
will be of no further force or effect other than with respect to the provisions
of the Agreement that are expressly intended to survive the expiration of the
Term.
3.2              Place of Employment. Executive will be assigned to work at the
office of the Company currently located at 206 E Virginia Ave Phoenix, AZ 85004.
Executive may be required to travel as may be reasonably necessary to fulfill
his duties.
Section 4.                 Compensation of Executive. During the Term, the
Company will provide Executive with the following compensation, less such
deductions as will be required to be withheld by applicable law and regulations:
4.1              Salary. The Company will pay to Executive an annual base salary
of $225,000 per annum (the "Base Salary") at such regular weekly, biweekly or
semi-monthly time or times as root9B makes payment of its regular payroll in the
regular course of business.
4.2              Bonus. In addition to the Base Salary, the Company may pay
Executive stock or cash bonuses at its discretion.
4.3              Options. The Company will grant Executive Options for 300,000
shares of common stock at the closing market price upon issuance. The shares
will vest 1/3 upon the Effective Date, 1/3 after your one year anniversary and
1/3 after your second year anniversary.
4.4              Expenses. The Company will provide Executive with reimbursement
for reasonable and necessary business travel (except daily commuting to and from
the office) expenses and other bona fide expenses, consistent with Company
policy, incurred by Executive on behalf of the Company, in connection with the
performance of Executive's duties hereunder.
4.5              Benefits. Executive will be permitted to participate in all
employee benefit plans, practices and programs maintained by root9B, as in
effect from time to time, on a basis no less favorable than is provided to other
similarly situated employees of root9B and its subsidiaries. Such benefit plans
may include: medical, hospitalization, dental or vision plans, disability
insurance plans, health programs and pension or retirement plans.
 
1

 
Section 5.                 Vacations/Sick Leave/Paid Time Off. Executive will be
entitled to paid time off in the amount provided by root9B to its similarly
situated employees, which currently provides for 15 paid days off per year and
increases based on tenure.
Section 6.                 Disability/Death of Executive. If Executive becomes
Disabled the Company may, at its option, terminate the employment of Executive
under this Agreement immediately upon giving Executive notice to that effect.
Executive's employment will terminate upon his death.
Section 7.               Termination of Employment.
7.1              Termination For Cause. The Company may terminate the employment
of Executive at any time for Incurable Cause by giving Executive notice of
termination, with reasonable specificity of the basis for the Incurable Cause
and, if a Curable Cause, a notice of termination that sets forth the steps that
Executive must take to cure the Curable Cause. Executive's employment will
terminate immediately upon notice that includes an Incurable Cause. Executive's
termination for a Curable Cause will take effect 30 days after the giving of the
notice unless Executive substantially cures the Cause within such 30 day period.
7.2              Termination Without Cause. The Company may terminate the
employment of Executive without Cause by giving Executive 15 days' notice.
7.3              Termination for Good Reason; Resignation. Executive may (i)
resign or (ii) terminate his employment for Good Reason by giving the Company 30
days' written notice, which shall set forth the steps that the Company must take
to cure the same, which notice shall take effect 30 days after the giving of
such notice unless the basis for the Good Reason is cured by the Company within
such 30 day period.
Section 8.               Effect of Termination of Employment.
8.1              Termination for Disability, Death, Cause or Resignation without
Good Reason. Upon the Company's termination of Executive's employment due to
Executive's Disability, death, the Company's termination of Executive's
employment for Cause or Executive's resignation without Good Reason, he will not
have any further rights under this Agreement except the right to receive (i) the
accrued but unpaid portion of his Base Salary prorated as necessary in order to
account for any partial year up to the Termination Date (the "Unpaid Salary
Amount"), and (ii) reimbursement for any accrued expenses for which he has not
been reimbursed (the "Expense Reimbursement Amount").
8.2              Termination without Cause or Resignation for Good Reason. Upon
the termination of Executive's employment by the Company without Cause under
Section 7.2 or by Executive for Good Reason, the Company will: (i) pay Executive
severance compensation equal to the greater of the unpaid Base Salary through
November 22, 2018 or one half of the Base Salary, (ii) pay Executive the
Expense Reimbursement Amount, and (iii) in the event of any Change of Control
where the acquirer does not assume this Agreement, accelerate vesting of
outstanding Company stock options so that as of the Termination Date, the
options will be considered fully vested and exercisable.
Section 9.                 Disclosure of Confidential Information. Executive
recognizes that he has had and will
continue to have access to secret and confidential information regarding the
Company, including but not limited to its customer list, products, formulae,
know-how, and business and marketing plans ("Confidential Information"). He
acknowledges that the Confidential Information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by
Executive in confidence. Executive will not reveal, divulge or make known to any
person, any Confidential Information acquired by Executive during the course of
Executive's employment except for the benefit of the Company or as required by
Executive's job duties. The provisions of this Section 9 will survive until the
third anniversary of the Termination Date.
 
2

 

Section 10.               Indemnification. Executive shall be entitled to the
same rights to indemnification (and
advancement of expenses) in connection with his service as an executive officer
of the Company or any of its Subsidiaries as those rights to indemnification
(and advancement of expenses) provided to the Company's directors and officers.
Executive's rights to indemnification specifically include all such rights
arising pursuant to, and to the fullest extent permissible under, (a) the
Company's Articles of Incorporation and Bylaws; (b) any written agreements
between the Company and its directors or officers; (c) insurance policies
providing coverage to the Company's and/or any Subsidiary's directors, officers
and employees, including any directors and officers indemnification insurance;
and (d) applicable law.
Section 11.               Definitions. The following words will have the
following meaning:
"Cause" means a Curable Cause or an Incurable Cause.
"Curable Cause" means the determination by the board of directors of root9B
that: (i) Executive has engaged in misconduct that could reasonably be expected
to have a material adverse effect on the business and assets of the Company, or
(ii) Executive's disregard of any valid and legal directive of root9B's board of
directors or its designee consistent with this Agreement or Executive's failure
to perform his duties (other than such failure resulting from incapacity due to
Disability), which, in each case, could reasonably be expected to have a
material adverse effect on the business and assets of the Company, or (iii)
Executive's material breach of any other provision of this Agreement.
"Change in Control" shall mean the occurrence of any of the following after the
Effective Date: (i) one person (or more than one person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation, provided that a Change
in Control shall not occur if any person (or more than one person acting as a
group) that currently owns more than 50% of the total fair market value or total
voting power of the Company's stock acquires additional stock in such
corporation; (ii) the Company is party to a merger, consolidation or similar
transaction or series of transactions in which the holders of the Company stock
do not, directly: (x) hold more than 50% of the total fair market value or total
voting power of the stock of the resulting entity, and (y) control the board of
directors of the resulting entity; or (iii) the sale of all or substantially all
of the Company's assets (excluding the IPSA sale).
"Disability" or other forms of that word mean incapacitation or disability by
accident, sickness or otherwise so as to render Executive mentally or physically
incapable of performing the services required to be performed under this
Agreement for a period of 90 consecutive days or for any 90 days in any period
of 365 consecutive days.
"Good Reason" means the occurrence of any of the following events or conditions:
(i) the assignment to Executive of any duties materially inconsistent with the
duties set forth in Section 2;
(ii) any other action by the Company or root9B which results in a material
diminution in Executive's position, authority, duties or responsibilities; or
(iii) any material failure by the Company or root9B to comply with this
Agreement or (iv) any Change of Control unless the acquirer agrees to assume and
perform this Agreement to the same extent that the Company would be required to
perform if no succession had taken place, except where such succession is not
necessary because such assumption occurs by operation of law.
 
 
3

 
 
"Incurable Cause" means: (I) the reasonable determination by the board of
directors of root9B that Executive has committed an act constituting fraud, or a
felony, or criminal act; or (ii) Executive's conviction of a crime involving
moral turpitude.
"Restriction Period" will have the definition given that term in the
Confidentiality, Non-Compete and Non-Solicitation Agreement dated the Effective
Date between Executive and root9B (the "Executive Non-Compete Agreement").
"Term" means a 2-year period starting on the Effective Date and ending on the
2-year anniversary of the Effective Date.
"Termination Date" will mean the date that Executive's employment terminates by
whatever means.
Section 12.             Miscellaneous.
12.1          Section 409A. It is the intention of the parties that no payment
or entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to the Employee under Section 409A of the Code and this Agreement
shall be interpreted, applied and, to the minimum extent necessary, amended to
achieve that intention. Notwithstanding the foregoing, the Company shall not
have any liability for the tax treatment of any payments or benefits hereunder.
Any termination of the Employee that would result in the receipt of deferred
compensation under Section 409A of the Code must also constitute a "separation
from service" (as that term is defined in Treasury Regulation Section
1.409A-1(h)). Each payment made under this Agreement shall be treated as a
separate payment. In the case of any payment on termination (other than in
compliance with the requirements of Treasury Regulation Section
1.409A-1(b)(9)(iii) or (v) or of any successor thereto or any other provision
that exempts a payment from Section 409A of the Code and other than any payment
that is a "short-term deferral" within the meaning of Treasury Regulation
Section 1.409A-1(b)(4)) while the Employee is a specified employee within the
meaning of Section 409A(a)(2)(B) of the Code, in no event will such payment be
made earlier than six months after the Executive's "separation from service"
within the meaning of Treasury Regulation Section 1.409A-1(h). In the event
that, due to Section 409A of the Code, the Employee does not receive one or more
cash payments that would otherwise be due during that six month period, all such
delayed payments will be made on the first day after the six-month anniversary
of his "separation from service" within the meaning of Treasury Regulation
Section 1.409A-1(h), and thereafter any remaining payments shall be made in
accordance with any existing schedule.
12.2           Assignments. Neither Executive nor the Company may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other, except that the Company may assign this Agreement
in connection with the sale or other disposition of all or substantially all of
its assets and business.
 
12.3           Entire Agreement. This Agreement, the Executive Non-Compete
Agreement and the Executive Offer Letter constitute and embody the full and
complete understanding and agreement of the parties and supersedes all prior
understandings and agreements with respect to Executive's employment by the
Company. In the event of a conflict between the terms in this Agreement and the
Executive Non-Compete Agreement or the Executive Offer Letter, the terms of this
Agreement shall prevail and govern. This Agreement may be amended, modified or
changed only by an instrument in writing executed by the Company and Executive.
The invalidity or partial invalidity of one or more provisions of this Agreement
will not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed will be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
 
4

 

12.4           Headings. The headings contained in this Agreement are for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Agreement.
12.5           Notices. All notices, requests, demands and other communications
required or permitted to be given under this Agreement will be in writing and
will be deemed to have been duly given when delivered personally or by private
overnight delivery service to the party at the address on the signature page or
to such other address as either party may give notice of in accordance with the
provisions of this section. Notices will be deemed given on the sooner of the
date actually received or the third business day after sending.
12.6           Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
such state's conflicts of laws provisions. Each of the parties irrevocably
consents to the jurisdiction of the federal and state courts located in the
State of Delaware. The party prevailing shall be entitled to recover its
reasonable legal fees and expenses from the party not prevailing.
12.7           Binding Effect. This Agreement shall inure to the benefit of and
be binding upon and enforceable against the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.
12.8           Counterparts. This Agreement may be executed in two or more
counterparts, including those signed and delivered by electronic means, each of
which will be deemed an original, but all of which together will constitute one
of the same instrument.
 

[Signature page follows]
 
 
5

 
 
IN WITNESS WHISEOF, the parties have executed this Agreement as of the date
first above written.
Employee:
/s/ William Hoke                                            
William Hoke
 
 
 
 
root9B Technologies, Inc.
206 E. Virginia Ave
Phoenix, AZ 85004
/s/ Dan Wachtler                                            
Name: Dan Wachtler
Title: President, COO
 
6
